Citation Nr: 0711911	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cold-induced urticaria, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003.

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  The veteran subsequently moved to Massachusetts, and 
original jurisdiction was transferred to the VA Regional 
Office in Boston (RO).     

The July 2003 rating decision granted service connection for 
cold induced urticaria, evaluated as 10 percent disabling 
effective July 19, 2003, the day after the veteran's 
discharge from active duty.  The rating decision also denied 
service connection for a left hip disability.  The veteran 
disagreed and timely appealed.  

In October 2006, the veteran and her representative presented 
testimony at a hearing at the Boston RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The veteran's service-connected cold-induced urticaria is 
manifested by occasional outbreaks of itchy rashes on the 
veteran's arms, legs and neck, controlled by daily 
administration of prescribed antihistamine medication.

2.  A preponderance of the competent medical evidence 
demonstrates that the veteran's left hip pain began in 
service, and also demonstrates that the symptomatology of the 
veteran's left hip pain has continued from the date of her 
discharge.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for urticaria are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7825 (2006).

2.  Service connection for a left hip disability is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for her 
service-connected cold induced urticaria, as well as service 
connection for a left hip disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 


Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, and for reasons expressed immediately 
below, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issues on 
appeal.  

The veteran was informed in an August 2004 VCAA letter that 
to establish entitlement to an increased rating, the evidence 
must show that her service-connected disability has gotten 
worse.  

In addition, the veteran was informed that in order to 
establish service connection, the medical evidence must show: 

1.  you have a current physical or mental 
disability

2.  an injury or disease that began in or was made 
worse during military service

3.  A relationship between your current disability 
and an injury or disease in service.

See the August 2004 VCAA letter, page 4.

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate her claim (VA examinations 
were in fact completed in May 2003 and October 2004).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as she provided 
sufficient information to allow VA to obtain them.  

The VCAA letter also informed the veteran that:

If there is any other evidence or information 
that you think will support your claim, please 
let us know.  If the evidence is in your 
possession, please send it to us.

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, as it pertains to the increased rating claim, 
the first three elements, 
(1) veteran status, (2) current existence of a disability, 
and (3) a connection between the veteran's service and the 
disability, are not in dispute.  The veteran's claim was 
denied based on element (4), degree of disability.  The Board 
notes that the veteran was specifically informed of elements 
(4) and (5) in an October 2006 letter.

With regard to the service connection claim, the first two 
elements, (1) veteran status and (2) current existence of a 
disability are not at issue.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), a connection between the veteran's service and the 
disability.  As explained above, the veteran has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to that crucial element.  Notice requirements 
regarding elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Additionally, as noted above, the veteran 
was informed of both elements (4) and (5) in the October 2006 
letter.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
which will be discussed below.  

The veteran was provided with VA examinations in May 2003 and 
October 2004.  The reports of the medical examinations and 
reviews reflects that the examiners recorded the veteran's 
past medical history, noted her current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions.

The veteran and her representative have identified no 
outstanding and unobtained evidence which has a bearing on 
this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was indicated in the Introduction, the veteran 
presented testimony at a hearing before the undersigned VLJ 
in October 2006.

The Board will therefore proceed to a decision on the merits 
as to both issues on appeal.  


1.  Entitlement to an increased disability rating for 
service-connected cold-induced urticaria.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2006).
Specific schedular criteria

Under Diagnostic Code 7825 [urticaria], the following levels 
of disability are included:

Recurrent debilitating episodes occurring at least four 
times during the past 12-month period despite continuous 
immunosuppressive therapy . . . . . 60%

Recurrent debilitating episodes occurring at least four 
times during the past 12-month period, and; requiring 
intermittent systemic immunosuppressive therapy for 
control . . . . . 30%

Recurrent episodes occurring at least four times during 
the past 12-month period, and; responding to treatment 
with antihistamines or sympathomimetics . . . . . 10%

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the veteran's service-connected cold-induced 
urticaria is currently evaluated as 10 percent disabling.  
She seeks an increase to a 30 percent disability rating.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown supra at 414.  For the reasons stated below, the Board 
finds there is no more appropriate diagnostic code available 
under the Rating Schedule for rating this disability.  

The veteran's service medical records show that she was 
diagnosed with cold induced urticaria during active duty.  
After review of the record, the Board does not find that any 
other diagnostic code is more relevant than Diagnostic Code 
7825 which specifically addresses the veteran's diagnosed 
condition.  Importantly, neither the veteran nor her 
representative have contended that any other diagnostic code 
is more appropriate.  Thus, the Board finds that the 
application of Diagnostic Code 7825 is appropriate.

Schedular rating

The veteran was most recently examined in October 2004.  The 
examiner noted that the veteran's condition was controlled 
with Claritin, and noted that there was no rash during 
examination.  

At the October 2006 hearing, the veteran testified that she 
takes allergy medications each day to control her symptoms, 
and that when the weather turns cool, she stays indoors.  See 
the hearing transcript at p. 3.  She testified that when the 
condition causes her to itch, she will use an over-the-
counter medication to help control the symptoms.  (Id. at p. 
4).  She further testified that 10-to15 minutes walking in 
cold weather causes a flare-up of the condition, and that she 
feels its effects in temperatures below 60 degrees 
Fahrenheit.  (Id. at p. 6).  Finally, she testified that the 
condition affects the way she dresses and limits the way she 
spends her time in outdoor and recreational activities.  (Id. 
at pp. 18-20).

As noted above, a 30 percent disability rating under 
Diagnostic Code 7825 requires that the evidence demonstrates 
the veteran's condition resulted in recurrent debilitating 
episodes occurring at least four times during a 12-month 
period, and the use of intermittent systemic 
immunosuppressive therapy for control.  

In this case, it appears that the veteran does not undergo 
immunosuppressive therapy of any kind.  There is nothing in 
the medical evidence of record, nor in the veteran's 
testimony, that indicates she has ever been treated with 
immunosuppressive therapy to control her urticaria symptoms.  
Moreover, there is no evidence of  debilitating episodes.  
Although the veteran evidently has to limit her outdoor 
activities during colder weather, there is no indication that 
these episodes are debilitating.   

It appears from both the medical evidence and the veteran's 
sworn testimony that the veteran's symptoms are controlled by 
antihistamines.  This falls precisely under the criteria for 
the currently assigned 10 percent rating.

Thus, the Board finds that a preponderance of the evidence 
shows that the criteria required by Diagnostic Code 7825 for 
an increased disability rating are not met.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected urticaria has not changed appreciably since 
she filed her claim.  There are no medical findings or other 
evidence which would allow for the assignment of a higher 
disability rating at any time during the period of time here 
under consideration. Based on the record, the Board finds 
that a 10 percent disability rating was properly assigned for 
the entire period from the date of service connection, July 
19, 2003.

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has she presented 
evidence to support the premise, that her service-disability 
results in marked interference with employment or frequent 
periods of hospitalization so as to ender impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria]. 
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Conclusion

For the reasons stated above, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for service-
connected urticaria.  The benefits sought on appeal are 
accordingly denied.

2.  Entitlement to service connection for a left hip 
disability.

Relevant law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2006).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 
38 C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.

Analysis

The veteran seeks service connection for a left hip 
disability.  As noted above, in order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The Board will 
address each Hickson element in turn.

With regard to the first element, the evidence establishes 
that the veteran was diagnosed upon VA examination in October 
2004 with probable intermittent greater trochanteric 
bursitis.  Thus, element (1) is satisfied.

With regard to the second element, evidence of an in-service 
incurrence of a disease or injury, the veteran's service 
medical records show that she complained of pain in her left 
hip from 1999 through to her discharge in 2003.  

Service medical records include entries indicating that the 
veteran was seen in July and October 2001 complaining of left 
hip pain.  An October 2001 x-ray indicated that her hips were 
normal.  The records show that a March 2002 bone scan and a 
May 2003 x-ray indicated the veteran's hips and back were 
normal.  The records also show the veteran was given several 
injections of cortisone to alleviate pain in her left hip, in 
addition to continual Motrin and piroxicam prescriptions.  

During her May 2003 VA examination, before she was discharged 
from military service in July 2003, the veteran complained of 
a history of left hip pain.  The examiner acknowledged the 
extensive history of treatment for pain in her left hip.  The 
Board finds that element (2) is also satisfied.

The crux of this case is whether the evidence is sufficient 
to establish element (3), medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  After reviewing the file and in particular the 
hearing transcript, the Board believes that service 
connection may be granted based on continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

At the hearing, the veteran testified that she has 
experienced left hip pain since she left service.  See the 
hearing transcript at p. 13.  At the time of her testimony, 
that period was a little more than three years; the Board 
observes that the amount of time between her discharge and 
her testimony also included an intervening VA examination in 
October 2004.  Moreover, the symptoms she described in her 
testimony are almost identical to the complaints of pain 
recorded in treatment entries found in her service medical 
records.  For example, she complained in 1999 that her left 
hip pain increased with running and cold weather.  In her 
testimony, she indicated that she thought cold weather 
triggered her hip pain.  See the hearing transcript at p. 8.  

The Board finds that the October 2004 VA examination, which 
as noted above 
Includes a diagnosis of a left hip disability, serves to 
provide medical support for the claim per Voerth.

In sum, the Board finds that the evidence of continuity of 
symptomatology is sufficient to establish a nexus between the 
veteran's in-service complaints and her current condition.  
Element (3) is also satisfied.   All three Hickson elements 
are thus met.

Thus, for the reasons and bases stated above, the Board finds 
that service connection for a left hip disability is 
warranted.  


ORDER

Entitlement to an increased disability rating for service-
connected cold-induced urticaria is denied.

Entitlement to service connection for a left hip disability 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


